uniform issue list internal_revenue_service department of thd washington dc person to contact telephone number op e ep t refer reply to date sep of ieee xxxxxk xxxxxx attn xxxxxxx legend church a congregation b corporation c organization d corporation e corporation f directory p plan x state k xxxxk xxxx xxxxxx xxxxxxx xxxxx xxxxx xxxxx xxxxx xxxxx ladies and gentlemen this is in response to your letter dated xxxxxx as supplemented by a letter dated xxxxxx authorized representative requested a ruling on your behalf under sec_414 of the internal_revenue_code in which your the code - in support of your ruling_request the following representations and information have been submitted you represent that under church a's religious laws is an integral part of church a congregation b state that congregation b's members agree to devote their lives in service to church a also in accordance with church a's code of canon laws congregation b has a long history of involvement in the care of in furtherance of church a's healing ministry you further the sick with special concerns for the health care needs of the sick and poor is an acute care hospital facility created in in furtherance of church a's health care ministry congregation b established and sponsors corporations c and organization d organization d formerly known as corporation c under the sponsorship of congregation b was created to reflect the development of retirement community with health-related activities in addition to is designed as an extension of church a's system organization d healing ministry and is designed to foster collaborative efforts among religious institutions desirous of continuing to sponsor health care institutions grounded in the tradition and values of church a in organization d a continuing care but separate from an acute care hospital as a health and f e and f are not-for-profit organization d organization d and corporations e a membership corporation with congregation b as its sole corporations chartered under the laws of state k is member and religious sponsor sole member of two operating divisions corporation e and corporation f corporation f ultimate responsibility for the direction and decisions of congregation b's corporate health care ministry resides with congregation b's general council and individuals holding religious leadership positions within congregation b is an assisted living residential facility a psychiatric facility and organization d corporation e is is in turn the the general council is made up of eight congregants that congregation b has full are all members of congregation b jurisdiction over the performance of certain functions of organization d and corporations e and f subject_to some control by authorities of church a for the congregant member is control of the philosophy and mission of organization d and the election of members of the board_of directors of organization d and corporations e and f the general council designates congregation b representatives to serve on the boards of directors of organization d and corporations e and f consists of eleven individuals of which five are members of congregation b organization d's board_of directors included in the authority reserved congregation b organization d corporations e and f all are organizations listed in directory p the internal_revenue_service has determined that any organization listed or appearing in directory p c is an organization described in code section and is exempt from tax under sec_501 plan x is a defined benefit pension_plan that was originally established and maintained by corporation c effective date plan x was amended and restated in its entirety effective and is currently maintained by organization d may on behalf of its employees and their beneficiaries and on behalf the employees and their beneficiaries of corporations e and f who have adopted plan x committee whose sole purpose is the administration of plan x the retirement committee has been in existence since the inception of plan x appointed by organization d's board_of directors and subject_to the direction and control of members of the retirement committee are is administered by a retirement_plan x based on the facts and representation described above your authorized representative requests the following rulings that plan x as amended and restated effective date the code and is a church_plan within the meaning of sec_414 of that plan x from date until its amendment and restatement effective may the meaning of sec_414 of the code was a church_plan within to qualify under sec_401 of the code an employees’ plan generally must meet the minimum_participation_standards of sec_410 and the minimum vesting standards of sec_411 qualified_pension plans also must meet the minimum_funding standards of sec_412 each of these sections however contains an exception for a church_plan as defined in sec_414 unless an election has been made in accordance with sec_410 h see sec_410 sec_411 and sec_414 of the code defines a church_plan as a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches which is exempt from tax under sec_501 of the code sec_414 was added to the code by sec_1015 of the erisa public law c b erisa provided that sec_414 applied as erisa enactment amended by sec_407 of the multiemployer pension_plan amendments act of public law to provide that sec_414 was effective as however sec_414 was subsequently sec_1017 of of the date of of date code sec_414 a provides that a plan otherwise qualified will qualify as an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of benefits or welfare benefits or both a plan or program for the provision of retirement for the employees of is maintained by a church_plan if it a church or a convention or association of churches if such organization is controlled by or associated with a church or a convention or association of churches sec_414 of the code defines the term employee to include a duly ordained commissioned or licensed minister of a church in the exercise of a ministry regardless of the source of his or her compensation and an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 associated with a church or a convention or association of churches and which is controlled by or sec_414 of the code provides that a church or a convention or association of churches which is exempt from tax under sec_501 shall be deemed the employer of any individual included as an employee under sec_414 b sec_414 of the code provides that an organization whether a civil law corporation or otherwise is associated with a church or a convention or association of churches if that church_or_convention_or_association_of_churches it shares common religious bonds and convictions with in order for an organization that is not itself a church_or_convention_or_association_of_churches to have a church_plan under sec_414 of the code that organization must establish that its employees are employees or deemed employees of convention or association of churches under sec_414 b of the code by virtue of the organization's affiliation with the church_or_convention_or_association_of_churches any organization maintaining a plan are considered to be church employees if the organization sec_501 of the code a church_or_convention_or_association_of_churches and provides for administration or funding or both an organization described in sec_414 a is controlled by or associated with is exempt from tax under of the plan by employees of of the code a church or in this case organization d is operated and controlled by included in the authority reserved for the congregant congregation b has full jurisdiction over the congregation b performance of certain functions of organization d corporations e and f subject_to some control by authorities of church a member is control of the philosophy and mission of organization d organization d intregal part of church a canon laws chastity and obedience in accordance with the requirements set forth in church a's code of cannon laws is an in accordance with church a's code of and the election of members of the board_of directors of members of congregation b take vows of poverty and corporations e and f congregation b has a congregation b and il and corporations e and f are part of long history of involvement in the care of the sick with special concerns for the health care needs of the sick and poor organization d system sponsored by congregation b corporations e and f are committed to involvement in health care as an extension of church a direction and decisions of organization d f resides with the general council of congregation b these facts congregation b organization d and f are associated with church a and share common dedication to the teachings tenets and core values of church a through its health care ministry a health as such organization d based on and corporations e ultimate responsibility for the and corporations e and and therefore it is concluded that church a organization d organization d and corporations e and f are of the code for purposes of the church_plan rules and corporations e and f share common religious bonds and convictions therefore associated with church a within the meaning of sec_414 d further congregation b organization d are listed in directory p appears in directory p shares common religious bonds and convictions with church a and is considered associated with a church_or_convention_or_association_of_churches within the meaning of sec_414 of the code for purposes of the church_plan rules any organization that is listed or and corporations e and f accordingly for all the reasons given above it is concluded under the rules of sec_414 of the code that employees of organization d and corporations e and f are considered employees of an organization that is associated with a church_or_convention_or_association_of_churches and are deemed to be employees of that church_or_convention_or_association_of_churches deemed to be employees of church a for purposes of the church_plan rules church a employees for purposes of the church_plan rules is considered to be the employer of organization d's conversely under the rules of sec_414 c in this case the employees of organization d are having established that the employees of organization d are deemed to be church employees it still must be established that plan x function of which is the administration of funding of pursuant to sec_414 a is maintained by an organization the principal purpose or of the code a plan plan x is administered by a retirement committee whose sole purpose is the administration of plan x committee is indirectly controlled by and associated with church a since its members are appointed by organization d's board_of directors which is appointed by congregation b the retirement lc accordingly we have determined that plan x is maintained by an organization that is associated with or controlled by a church_or_convention_or_association_of_churches the principal purpose or function of which is the administration or funding of a plan for the provision of retirement benefits or welfare benefits or both convention or association of churches within the meaning of sec_414 a for the individuals deemed to be employees of of the code a church or therefore with respect to your ruling_request we rule that plan x as amended and restated church_plan within the meaning of sec_414 of the code further rule that plan x was a church_plan within the meaning of sec_414 of the code from january amended and restated on may until it was effective date isa we this letter expresses no opinion as to whether plan x satisfies the requirements for qualification under code sec_401 of the code qualified under code sec_401 the appropriate key district director's office of the internal_revenue_service the determination as to whether a plan is is within the jurisdiction of this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours dole he tea - john swieca chief employee_plans technical branch enclosures copy of this letter deleted copy of this letter notice of intention to disclose notice a
